United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2011 OR [] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period to . Commission File Number 333-152444 MEDCAREERS GROUP, INC. (Exact name of small business issuer as specified in its charter) Nevada 26-1580812 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) ethel School Road, Coppell, Texas 75019 (Address of principal executive offices) (972) 393-5892 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes []No[X ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer[] Accelerated Filer[] Non-Accelerated Filer[] Smaller Reporting Company[X] Indicate by a check mark whether the company is a shell company (as defined by Rule 12b-2 of the Exchange Act: Yes []No [X ]. As of September 5, 2013 there were 52,708,863 shares of Common Stock of the issuer outstanding. TABLE OF CONTENTS PART I. FINANCIAL STATEMENTS ITEM 1. Financial Statements 3 Notes to Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 ITEM 3. Quantitative and Qualitative Disclosure About Market Risk 17 ITEM 4. Controls and Procedures 18 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 19 ITEM 1A. Risk Factors 19 ITEM 2. Unregistered Sales of Securities and Use of Proceeds 19 ITEM 3. Default Upon Senior Securities 26 ITEM 4. Mine Safety Disclosures 26 ITEM 5. Other Information 26 ITEM 6. Exhibits 26 MEDCAREERS GROUP, INC. (A Development Stage Company) Consolidated Balance Sheets October 31, 2011 and January 31, 2011 (Unaudited) As of October 31, 2011 As of January 31, 2011 Assets Current Assets Cash and Cash Equivalents $ $ Other Current Assets 1,280 - Property, Plant & Equipment Equipment Website 0 Less: Accumulated Amortization ) ) Total Fixed Assets 0 Other Assets Deferred Fees (net) Deposits 0 0 Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts Payable $ $ Accrued Expenses Due to Related Parties 0 Accrued Interest Payable Current Portion of Long Term Debt Total Current Liabilities Long Term Liabilities Notes Payable Less: Current Portion ) ) Total Long Term Liabilities Total Liabilities Stockholders’ Equity Preferred Stock, $0.001 par value, 10,000,000 shares, none outstanding Common Stock, $0.001 par value, 350,000,000 shares, 40,840,000 and 40,700,000 shares issued and outstanding Additional Paid In Capital Accumulated (Deficit) ) ) Total Stockholders’ Equity (Deficit) ) ) Total Liabilities and Stockholders’ Equity $ $ The Accompanying Notes are an Integral Part of these Financial Statements. 3 MEDCAREERS GROUP, INC. (A Development Stage Company) Consolidated Statement of Operations For the Three and Nine Months Ended October 31, 2011 and 2010, and Cumulative Since Re-Entering the Development Stage January 1, 2009 (Unaudited) Three Months Ended Nine Months Ended Cumulative Since Re-entering the Development Stage, January 1, 2009 October 31, 2011 October 31, 2010 October 31,2011 October 31,2010 Revenue $ $
